Title: To Benjamin Franklin from Thomas Pickerin, 23 November 1778
From: Pickerin, Thomas
To: Franklin, Benjamin


Sir
Brest: Novemr. 23d. 1778
I Assume the Liberty of Writing you per this Post, advising you that Capt. Jones has impos’d on himself the dignity of a Continental Officer, and thereby securing all Desserters from American Vessels. to the great Prejudice of the United States.
As I humbly Conceive it a matter of great Consequence to suffer such Unnatrual & Illegal Proceedings, must humbly request of you to put a stop to his further proceedings—therein, and am Yr Most: Obedt hble: Servt.
Thos. Pickerin

NB I am now here in the Armed Ship Hampden belongg to Woodbury Langdon Esqr. & others; & now bound out on a Cruize—
Hnble. Benjn. Franklin

 
Addressed: To / The Honble. Benjn. Franklin / Ambassador for the United / States of America. / at / Paris
Notations: Mr Pickerin 23. Nov. 1778 / Mr Pickerin
